Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1 – 21 and 23 were considered under 35 USC 112, 101 (abstract idea) and 102/103 for patentability over closest and analogous prior arts Demange et al (US Pub. #: 20190356713), hereafter Demange and Couleaud et al (US Pub. #; 20190014371), hereafter Couleaud have been fully considered and are persuasive. Claim 22 is cancelled.

Allowable Subject Matter
1.	Amended claims 1 – 21 and 23 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Tazeen Dhedhi (attorney) for filed amended claims on 01-08-2021:
(Currently Amended) A system for aircraft communication comprising:
an on-board computing device coupled to a memory, the on-board computing device including:
a first network interface configured to communicate via a wireless access point with a portable computing device;
a second network interface configured to communicate with a flight deck separate and distinct from the first network interface;
a third network interface configured to communicate via an off-board network with an off-board server, wherein the third network interface is separate and distinct from each of the first network interface and the second network interface; and
a processor configured to:
route first data from the second network interface to the portable computing device via the first network interface, the first data including aircraft flight information; [[and]]
concurrently with routing the first data, route second data from the off- board server via the third network interface to the portable computing device via the first network interface; and
based on determining that communication with a destination address is unauthorized while the portable computing device has access to the flight deck information network, cause a particular request from the portable computing device for the destination address to be rejected by sending of an error message to the portable computing device.

(Currently Amended) The system of claim 1, wherein the memory is configured to store routing information, and wherein the processor is configured to:
receive, via the first network interface from the portable computing device, a routing request indicating [[a]] the destination address of the routing request; and
determine, based on the routing information, whether communication with the destination address is authorized while the portable computing device has access to the flight deck information network.

(Previously Presented) The system of claim 2, wherein the processor is further configured to:
select a routing address based on determining that communication with the destination address is authorized while the portable computing device has access to the flight 
send the routing address via the first network interface to the portable computing device.

(Currently Amended) The system of claim [[2]] 1, wherein the processor is further configured to, based on determining that communication with the destination address is unauthorized while the portable computing device has access to the flight deck information network, send a non-routable address via the first network interface to the portable computing device, wherein sending the non-routable address causes the particular request to be rejected.

(Original) The system of claim 1, further comprising a ground-based proxy device configured to:
receive a first request via the on-board computing device from the portable computing device to communicate with the off-board server;
determine, based on security policies, whether communication with the off-board server is authorized while the portable computing device is communicating with the second network interface to access the aircraft flight information;
based on determining that the communication with the off-board server is authorized, retrieve the second data from the off-board server; and
send the second data to the on-board computing device.

(Original) The system of claim 5, wherein the on-board computing device is configured to:
establish a secured network connection via the third network interface with the ground- based proxy device;
receive encrypted data via the secured network connection; and
prior to routing the second data to the portable computing device, extract the second data from the encrypted data.

(Currently Amended) An aircraft comprising:
a wireless access point configured to communicate with a portable computing device; and a network file server (NFS) coupled via a first network interface to the wireless access
point, the NFS configured to:
route first data received via a second network interface from a flight deck separate and distinct from the first network interface; [[and]]
concurrently with routing the first data, route second data from an off-board server via the wireless access point to the portable computing device; and
based on determining that communication with a destination address is unauthorized while the portable computing device has access to the flight deck information network, cause a particular request from the portable computing device for the destination address to be rejected by sending of an error message to the portable computing device.

[AltContent: rect](Currently Amended) The aircraft of claim 7, wherein the NFS comprises a third network interface configured to communicate via an off-board network with the off-board server, and wherein the third network interface is separate and distinct from each of the first network interface and the second network interface.

(Previously Presented) The aircraft of claim 7, further comprising a flight information computing device configured to:
receive sensor data from one or more aircraft sensors; and generate the aircraft flight information based on the sensor data.

(Original) The aircraft of claim 7, further comprising:
a second wireless access point configured to communicate with a second portable computing device; and
a passenger cabin server coupled to the second wireless access point, the passenger cabin server configured to route third data from the off-board server via the second wireless access point to the second portable computing device.

(Currently Amended) A method of aircraft communication comprising: routing, at an on-board computing device, first data received via a second network
interface from a flight deck information network to a portable computing device via a first network interface and a wireless access point, the first data including separate and distinct from the first network interface; [[and]]
concurrently with routing the first data, routing, at the on-board computing device, second data from an off-board server via the first network interface and the wireless access point to the portable computing device; and
based on determining that communication with a destination address is unauthorized while the portable computing device has access to the flight deck information network, causing a particular request from the portable computing device for the destination address to be rejected by sending of an error message to the portable computing device.

(Currently Amended) The method of claim 11, further comprising:
receiving, at the on-board computing device via the wireless access point from the portable computing device, a routing request indicating [[a]] the destination address; and
determining, based on routing information, whether the destination address satisfies a routing criterion.

(Currently Amended) The method of claim [[12]] 11, further comprising: selecting, at the on-board computing device, a routing address of a communication
service based on determining that [[the]] a second destination address satisfies [[the]] a routing criterion, wherein the routing address is selected from a configuration file; and
sending the routing address from the on-board computing device via the wireless access point to the portable computing device.

(Currently Amended) The method of claim [[12]] 11, further comprising, based on determining at the on-board computing device that the destination address fails to satisfy the routing criterion, sending a non-routable address via the wireless access point to the portable computing device, wherein sending the non-routable address causes the particular request to be rejected.

(Previously Presented) The method of claim 11, further comprising:

sending the first request from the on-board computing device to a ground-based proxy device, the second data from the off-board server received via the ground-based proxy device responsive to the ground-based proxy device determining that communication with the off-board server is authorized.

(Previously Presented) The method of claim 15, further comprising:
establishing, by a communication service, a secured network connection between the on- board computing device and the ground-based proxy device, wherein the communication service, in response to determining that the ground-based proxy device has authorized the on-board computing device, forwards the first request via the secured network connection to the ground-based proxy device;
receiving encrypted data at the on-board computing device via the secured network connection from the ground-based proxy device; and
prior to routing the second data to the portable computing device, extracting the second data from the encrypted data.

(Currently Amended) A non-transitory computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations comprising:
routing first data received via a second network interface from a flight deck information network to a portable computing device via a first network interface and a wireless access point, the first data including aircraft flight information, wherein the second network interface is separate and distinct from the first network interface; [[and]]
concurrently with routing the first data, routing second data from an off-board server via the wireless access point to the portable computing device; and
based on determining that communication with a destination address is unauthorized while the portable computing device has access to the flight deck information network, causing a particular request from the portable computing device for the destination address to be rejected by sending of an error message to the portable computing device.

(Currently Amended) The computer-readable storage device of claim 17, wherein the operations further comprise:
receiving, via the first network interface and the wireless access point from the portable computing device, a routing request indicating [[a]] the destination address; and
determining, based on routing information, whether the destination address satisfies a routing criterion.

(Currently Amended) The computer-readable storage device of claim [[18]] 17, wherein the operations further comprise:
selecting a routing address based on determining that [[the]] a second destination address satisfies [[the]] a routing criterion; and
sending the routing address via the wireless access point to the portable computing device.

(Currently Amended) The computer-readable storage device of claim [[18]] 17, wherein the operations further comprise, based on determining that the destination address fails to satisfy the routing criterion, sending a non-routable address via the wireless access point to the portable computing device, wherein sending the non-routable address causes the particular request to be rejected.

(Previously Presented) The computer-readable storage device of claim 17, wherein the operations further comprise:
receiving a first request via first network interface and the wireless access point from the portable computing device to communicate with the off-board server; and
sending the first request to a ground-based proxy device, the second data from the off- board server received via the ground-based proxy device responsive to the ground-based proxy device determining that communication with the off-board server is authorized.

(Canceled).

(New) The system of claim 4, wherein the error message is sent by the wireless access point to the portable computing device responsive to the routing request from the portable computing device indicating the non-routable address.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Demange teaches [0035] the onboard media management system is communicatively coupled to an access point which serves as a network access terminal for connecting with personal electronic devices (PED) over a network connection, such as a Wi-Fi or other wireless connection; [0036] The wireless access point is in communication with the other network access components; [0036] The vehicle comprises a network access terminal for establishing a connection with an external access network; [0037, 0039] The onboard electronic devices comprises control circuitry... that provide an interface for users on the vehicle to obtain and consume media content items. The electronic devices is configured to communicate with the onboard media management system via a wireless communication link; [0046] Once one or more of the PED have been identified… on a particular vehicle, the on-ground media server is configured to, using the control circuitry and network interface, transfer media content, to the personal electronic device [0033-0035, Figs. 1-2] via the on-board media management system. [0092] the processes performed in parallel.

Further, a second prior art of record Couleaud teaches: [0085] the off-board fragment fetch request messages contain information that identifies which content fragments are requested from the ground based content server and identifies the network address of the ground based content server. The passenger electronic devices respond to the off-board fragment fetch request 

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: an aircraft system comprises three separate and distinct interfaces for providing communications for a portable device with flight deck and off-board systems via a wireless access point. The specific inventive concept is that the encrypted communications are enabled between the one and same portable device and different network systems such as flight deck system and off-board systems via the wireless access point concurrently while the aircraft is in operational on air by separating the communicating network interfaces. During such concurrent communications, when a destination address is determined to be unauthorized to be access the communication is rejected by sending a message to the portable device without deviating from the aircraft operators’ security policies. 

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record.  The same reasoning applies to independent claims 7, 11 and 17 mutatis mutandis. Claim 22 is cancelled.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BADRINARAYANAN /Examiner, Art Unit 2438.